DETAILED ACTION
Response to Arguments and Amendments
Applicant argues on page 9 of the remarks filed on April 20, 2021 that taper on the nut 8 shown in Bartley is opposite of the taper shown in Figure 9 of the Applicant's disclosure.  In other words, the threaded ring 4 shown in Bartley is drawn into the nut in the direction opposite to the insertion direction of the bolt while the threaded ring 3 of the Applicant is drawn into the nut in the same direction as the insertion of the bolt.  Examiner agrees with this description, but notes that when modifying the threaded ring 3 and nut 4 of prior art Li to as shown in Bartley it will meet the claimed limitation of claim 1.  See updated rejection of claim 1 shown below.
Applicant argues that the locking bushing of Bartley rotates relative to the bolt thread during the tightening process, which will lead to a great amount of friction between the threads when compared to the Applicant's invention where the threaded ring does not need to rotate relative to the thread of the bolt.  Examiner notes that the structure of the prior art Li (as modified by Bartley) meets the claimed limitation of claim 1.  The bushing shown in Bartley is splined and tapered in order to achieve thread locking similar to the Applicant's invention.  The spline 7 of the bushing 4 shown in Bartley will rotationally lock the bushing 4 to the nut 8.  The splined bushing shown in Bartley can be installed into the nut and the nut can be held stationary with a wrench while the bolt is torqued.  


Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1, line 12 recites limitation “the plurality of splines”.  It appears that the Applicant is referring to the limitation “tapered splines” in line 8.  Examiner suggests changing the limitation in line 12 to “the plurality of tapered splines”.
Claim 2, line 7 appears to have a grammatical error as it says “which can be hold by a reaction device”.  Examiner suggests changing to “which can be held by a reaction device”.
Claim 3, lines 2 and 5 recites limitation “the plurality of splines”.  It appears that the Applicant is referring to the limitation “tapered splines” in line 8 of claim 1.  Examiner suggests changing the limitation to “the plurality of tapered splines”.
Claim 3, line 5 recites limitation “the bolt”.  There is insufficient antecedent basis for this limitation in the claim.  Applicant's attention is also drawn to the limitation “a bolt” in line 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 103133498A) in view of Brawner (US Patent 1718408A) further in view of Mansell (GB-190917305-A).
Regarding claim 1,
Li discloses:
As shown in Figure 1 of Li, a self-reactive lock nut device, comprising: 
a nut (1, 2) having threads inside and a smooth surface at a bottom portion.
“…the lower surface of the nut is in smooth and flat fit with the upper surface of the gasket.” [English machine translation, page 2, under “Summary of the Invention” section, line 13]
a counteracting nut 4 comprising a housing having a hole extending from a top surface to a bottom surface of the counteracting nut.
wherein the hole has a first perimeter at the top surface and a second perimeter at the bottom surface.
wherein an inside of the hole comprises a plurality of splines – see Figure “A” below.
a threaded ring 3 configured to be inserted within the housing of the counteracting nut 4, and comprising threads inside and a second plurality of splines on an outside surface that are configured to cooperate with the plurality of splines of the housing of the counteracting nut – see Figure “A”.
wherein the counteracting nut 4 further comprises a smooth, top surface, and a rough, bottom surface – see Figure 2 which shows the bottom rough surface of the nut 4.  
“The contact surface of the nut 1 and the washer 4 is a finish machined smooth surface, so that the deformation error of the bolt stretching is not affected by the friction force between the attaching surfaces; and an uneven pattern is arranged at the bottom of the gasket 4.” [English machine translation, page 3, under “Detailed Description of the Invention” section, line 12].
As shown in Figure 3, wherein an inner diameter of the nut (1, 2) equals an inner diameter of the threaded ring 3.

Li does not disclose, but Brawner teaches:
a slotted nut is shown in Figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nut (1, 2) shown in Li to have a slotted top portion as taught by Brawner since a slotted nut can provide additional means of positively locking the nut on to the bolt.  
Brawner teaches: “…locking a hexagon castle nut 3 on a conventional bolt 4.” [col 2, line 66] The lock pin shown in Brawner can be used on a conventional bolt as taught by Brawner “…the bolt 4 is most generally apertured for the reception of some character of locking means, consequently, it is unnecessary that the bolt be specially apertured in order that the invention may be applicable.” [col 2, line 68]


Shows a nut “a” with a cone-shaped hole and a tapered threaded ring (bushing “f”).  
Mansell teaches that the tapered features of the bushing “f” causes it to move up into the nut taper and grip the threads of the bolt upon tightening, thereby preventing loosening of the threaded joint.  
It is noted that the taper direction of the nut “a” and bushing “f” shown in Figure 1 is such that the first perimeter at the top surface is less than the second perimeter at the bottom surface of the nut.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the splines disclosed in Li to have a taper similar to as shown in Mansell in order to cause the threaded ring to tightly grip the threads of the bolt and thereby resist loosening.   

Regarding claim 3,
Li (as modified) discloses: 
The nut 4 shown in Li (as modified in the rejection of claim 1) has a cone-shaped hole where the plurality of tapered splines of the nut 4 and the second plurality of splines of the threaded ring 3 cooperate with each other, and the threaded ring 3 will move up and a taper deviation of them is produced when the slotted nut (1, 2) is tightened.
Mansell teaches that the tapered features of the bushing “f” causes it to move up into the nut taper, and upon modification of the threaded ring 3 and nut 4, as set forth in the rejection of claim 1, the threaded ring 3 shown in Li will move up into the nut 4.
As shown in Figures 1, 3 and 4c of Li, the threaded ring 3 is positioned between the plurality of splines of the housing of the counteracting nut 4 and the bolt 7 as a wedge ring because a perimeter of the cone-shaped hole of the nut 4 decreases when the threaded ring moves toward the slotted nut (1, 2).  Wherein a perimeter of the cone-shaped hole decreases when the threaded ring 3 moves toward the slotted nut (1, 2) to prevent loosening of the self-reactive lock nut device when the self-reactive lock nut device is assembled with a bolt.  
It is noted that the taper direction of the nut “a” and bushing “f” shown in Figure 1 of Mansell is such that the first perimeter at the top surface is less than the second perimeter at the bottom surface of the nut.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Brawner and Mansell further in view of NPL #1: Rommet.

Regarding claim 2,
Li (as modified) discloses:
As shown in Figures 3 and 4c of Li, the smooth, top surface of the counteracting nut 4 and the smooth surface of the bottom portion of the slotted nut (1, 2) are in contact.  
“The contact surface of the nut 1 and the washer 4 is a finish machined smooth surface, so that the deformation error of the bolt stretching is not affected by the friction force between the attaching surfaces.” [English machine translation, page 3, under “Detailed Description of the Preferred Embodiments” section, line 12] “…and the contact surface precision of the nut and the gasket is controlled so as to accurately control the friction force.” [English machine translation, page 3, line 1]
Li (as modified) does not explicitly state, but Rommet teaches:
Rommet provides tables of friction coefficients under various conditions.  For example, as shown in Figure “B” below, the coefficient of friction at nut/bolt face against a clamped surface for untreated, lubricated steel ranges between 0.08 – 0.15.  Therefore, a friction coefficient of 0.15 or less is expected between the mating surfaces of two steel nuts (slotted nut and counteracting nut) clamped against each other.
Additionally, examiner notes that the friction coefficient is a function of surface finish of the surfaces in contact, material type of the mating surfaces and the type of lubrication used.  One of ordinary skill in the art would have been capable of applying these known techniques (fabricating mating surfaces with desired surface finish or choosing an appropriate material type or using (or not using) a suitable lubricant) to obtain predictable result of achieving the desired friction coefficient.)



wherein the rough, bottom surface of the counteracting nut 4 provides a slid resistance surface – as shown in Figure 2. 
As shown in Figures 1, 4b and 4c, wherein a housing of the counteracting nut 4 is dodecagon or hexagonal which can be held by a reaction device. 
As shown in Figure 1, the slotted nut (1, 2) is hexagonal.


    PNG
    media_image1.png
    468
    421
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 1 of Li (annotated by the Examiner)


    PNG
    media_image2.png
    384
    1437
    media_image2.png
    Greyscale

Figure “B”: Taken from page 4 of NPL#1: Rommet

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 103133498A) in view of Brawner (US Patent 1718408A) further in view of Bartley (US Patent 0730599A).

Regarding claim 1,
Li discloses:
As shown in Figure 1 of Li, a self-reactive lock nut device, comprising: 
a nut (1, 2) having threads inside and a smooth surface at a bottom portion.
“…the lower surface of the nut is in smooth and flat fit with the upper surface of the gasket.” [English machine translation, page 2, under “Summary of the Invention” section, line 13]
a counteracting nut 4 comprising a housing having a hole extending from a top surface to a bottom surface of the counteracting nut.
wherein the hole has a first perimeter at the top surface and a second perimeter at the bottom surface.
wherein an inside of the hole comprises a plurality of splines – see Figure “A”.
a threaded ring 3 configured to be inserted within the housing of the counteracting nut 4, and comprising threads inside and a second plurality of splines on an outside surface that are configured to cooperate with the plurality of splines of the housing of the counteracting nut – see Figure “A”.
wherein the counteracting nut 4 further comprises a smooth, top surface, and a rough, bottom surface – see Figure 2 which shows the bottom rough surface of the nut 4.  
“The contact surface of the nut 1 and the washer 4 is a finish machined smooth surface, so that the deformation error of the bolt stretching is not affected by the friction force between the attaching surfaces; and an uneven pattern is arranged at the bottom of the gasket 4.” [English machine translation, page 3, under “Detailed Description of the Invention” section, line 12].
As shown in Figure 3, wherein an inner diameter of the nut (1, 2) equals an inner diameter of the threaded ring 3.

Li does not disclose, but Brawner teaches:
a slotted nut is shown in Figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nut (1, 2) shown in Li to have a slotted top portion as taught by Brawner since a slotted nut can provide additional means of positively locking the nut on to the bolt.  
Brawner teaches: “…locking a hexagon castle nut 3 on a conventional bolt 4.” [col 2, line 66] The lock pin shown in Brawner can be used on a conventional bolt as taught by Brawner “…the bolt 4 is most generally apertured for the reception of some character of locking means, consequently, it is unnecessary that the bolt be specially apertured in order that the invention may be applicable.” [col 2, line 68]



As shown in Figure “C” below, a nut 8 with a cone-shaped hole where the first perimeter at the top surface is less than the second perimeter at the bottom surface.  
Examiner notes that the broad claim language does not prohibit this interpretation (as shown in Figure “C”).
Nut 8 and threaded ring 5 have cooperating plurality of tapered splines as shown in Figures 5-6.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nut 4 shown in Li to have a cone-shaped hole with tapered splines as taught by Bartley in order to produce a fastener combination that can be locked together. 
Bartley teaches following:  “…the meeting faces of the bushing and nut being inclined or tapered, whereby inward travel of the bushing will cause it to bind against the interior of the nut in the manner of a wedge, where by the bushing is caused to tightly grip the thread of the bolt.” [col 1, line 30]   
In response to Applicant’s arguments filed on April 20, 2021, Examiner notes that the spline 7 of the bushing 4 shown in Bartley will rotationally lock the bushing 4 to the nut 8.  The splined bushing shown in Bartley can be installed into the nut and the nut can be held stationary with a wrench while the bolt is torqued.  

    PNG
    media_image3.png
    369
    684
    media_image3.png
    Greyscale

Figure “C”: Taken from Figure 1 of Bartley (annotated by the Examiner). 

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677